IN THE UNITED STATES COURT OF APPEALS
               FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                                  Fifth Circuit
                                                                 F I L E D
                                                               September 10, 2007
                             No. 06-30586
                                                            Charles R. Fulbruge III
                                                                    Clerk
BROOKSHIRE BROTHERS HOLDING INC; BROOKSHIRE BROTHERS
MANAGEMENT INC; BROOKSHIRE BROTHERS LTD

                                       Plaintiffs-Appellants
v.

TONY ADAMSON; HOMER HOLDEN; JAY WRIGHT

                                       Defendants-Appellees


                           Consolidated with
                             No. 06-30968


BROOKSHIRE BROTHERS HOLDING INC; BROOKSHIRE BROTHERS
MANAGEMENT INC; BROOKSHIRE BROTHERS LTD

                                       Plaintiffs-Appellants
v.

JIM LAWRENCE

                                       Defendant-Appellee


              Appeals from the United States District Court
           for the Western District of Louisiana, Lake Charles
                              (04-CV-1150)


Before DAVIS, BARKSDALE, and PRADO, Circuit Judges.
                            No. 06-30586 c/w No. 06-30968

PER CURIAM:*
       In these consolidated appeals, Plaintiffs-Appellants Brookshire Brothers
Holding, Inc., Brookshire Brothers Management, Inc., and Brookshire Brothers,
Ltd. (collectively, “Brookshire”) appeal the district court’s judgments dismissing
their claims against Defendants-Appellees Tony Adamson, Homer Holden, Jay
Wright, and Jim Lawrence (collectively, “Defendants”)1 for failure to state a
claim upon which relief can be granted under Federal Rule of Civil Procedure
12(b)(6). The district court, however, dismissed the action against Defendants
on two independent grounds: (1) failure to state a claim under Rule 12(b)(6); and
(2) lack of personal jurisdiction under Rule 12(b)(2). On appeal, Brookshire does
not purport to challenge the district court’s dismissals based on lack of personal
jurisdiction. Consequently, we dismiss these appeals. Cf. John Doe #1 v.
Veneman, 380 F.3d 807, 814 (5th Cir. 2004) (recognizing that “‘a federal court
has neither the power to render advisory opinions nor to decide questions that
cannot affect the rights of litigants in the case before them’”) (quoting Preiser v.
Newkirk, 422 U.S. 395, 401 (1975) (internal quotation marks and citations
omitted)).
       DISMISSED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       1
        Other defendants are named in this suit, but the Rule 54(b) judgments appealed from
only concern the dismissals of Brookshire’s claims against Defendants.

                                              2